[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 08-15904                  ELEVENTH CIRCUIT
                                                              JUNE 3, 2009
                        Non-Argument Calendar
                                                           THOMAS K. KAHN
                      ________________________
                                                                CLERK

                        Agency No. A096-272-606

ROOSEVELT ACHIRI ALOMBA,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (June 3, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Roosevelt Achiri Alomba, a native and citizen of Cameroon, petitions for

review of the Board of Immigration Appeals’s (“BIA’s”) denial of his March 21,

2008 motion to reopen asylum proceedings and his motion to reconsider its denial

of his November 15, 2007 motion to reopen. The BIA denied Alomba’s March 21

motion to reopen because he failed to meet the heavy burden of showing changed

country conditions in Cameroon and denied his motion to reconsider because he

did not identify any error in its denial of his November 15 motion to reopen that

would warrant reconsideration. In the brief he filed in support of his petition for

review, Alomba argues generally that the BIA erred in denying his motion to

reopen and his motion to reconsider.

      “We review the BIA’s denial of a motion to reopen for an abuse of

discretion.” Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005).

Review “is limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Id. (quotation omitted). After the BIA has affirmed an Immigration

Judge’s order of removal, the alien may move to have the BIA, in its discretion,

reopen the removal proceedings for the submission of new evidence. See 8 U.S.C.

§ 1229a(c)(7); 8 C.F.R. § 1003.2(c)(1). A motion to reopen proceedings shall not

be granted unless it appears to the BIA that the evidence sought to be offered is



                                          2
material and was not available and could not have been discovered or presented at

the former hearing. 8 C.F.R. § 1003.2(c)(1).

      In a motion to reopen on the basis of changed circumstances, the alien must

show material evidence that was not available and could not have been discovered

or presented at the previous hearing. 8 C.F.R. § 1003.2(c)(3). An alien who

attempts to show that the evidence is material bears a heavy burden and must

present evidence that satisfies the BIA that, if the proceedings were reopened, the

new evidence likely would change the result in the case. Ali v. U.S. Att’y Gen.,

443 F.3d 804, 813 (11th Cir. 2006). Nonetheless, “[t]he Board has discretion to

deny a motion to reopen even if the party moving has made out a prima facie case

for relief.” 8 C.F.R. § 1003.2(a). Because the evidence submitted by Alomba did

not establish a material change in country conditions, the BIA did not abuse its

discretion in denying his March 21 motion to reopen.

      “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). “A

motion to reconsider shall state the reasons for the motion by specifying the errors

of fact or law in the prior [BIA] decision and shall be supported by pertinent

authority.” 8 C.F.R. § 1003.2(b)(1); see also 8 U.S.C. § 1229a(c)(6)(C), INA

§ 240(c)(6)(C). A motion to reconsider that merely restates the arguments that the

BIA previously rejected provides no reason for the BIA to change its prior
                                          3
decision. Calle, 504 F.3d at 1329. “Therefore, merely reiterating arguments

previously presented to the BIA does not constitute ‘specifying . . . errors of fact or

law’ as required for a successful motion to reconsider.” Id. (quoting 8 C.F.R.

§ 1003.2(b)(1)). Motions to reconsider are disfavored in removal proceedings.

See INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 724-25, 116 L.Ed.2d 823

(1992) (discussing motions to reopen and explaining that such motions are

disfavored because, “as a general matter, every delay works to the advantage of the

deportable alien who wishes merely to remain in the United States”).

      Because Alomba’s motion to reconsider merely reiterated the arguments that

he made in his underlying November 15 motion to reopen, he failed to show errors

of law or fact relating to the BIA’s denial of his motion to reconsider. The BIA

therefore did not err in denying his motion.

      PETITION DENIED.




                                           4